FILED
                            NOT FOR PUBLICATION                             MAY 27 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


CARLOS JAIMEZ REYES,                             No. 14-16094

               Plaintiff - Appellant,            D.C. No. 3:12-cv-00704-JST

 v.
                                                 MEMORANDUM*
G. ELLIS; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Northern District of California
                      Jon S. Tigar, District Judge, Presiding

                              Submitted May 13, 2015**

Before:        LEAVY, CALLAHAN, and M. SMITH, Circuit Judges.

      Carlos Jaimez Reyes, a California state prisoner, appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

deliberate indifference to his serious medical needs. We have jurisdiction under 28



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th

Cir. 2004), and we affirm.

      The district court properly granted summary judgment for defendants

because Reyes failed to raise a genuine dispute of material fact as to whether

defendants acted with deliberate indifference to Reyes’s chronic wrist pain. See id.

at 1057-60 (a prison official acts with deliberate indifference only if he or she

knows of and disregards an excessive risk to a prisoner’s health; negligence and a

mere difference in opinion are insufficient); see also McGuckin v. Smith, 974 F.2d

1050, 1060 (9th Cir. 1992), overruled on other grounds by WMX Techs., Inc. v.

Miller, 104 F.3d 1133 (9th Cir. 1997) (en banc) (“A defendant must purposefully

ignore or fail to respond to a prisoner’s pain or possible medical need in order for

deliberate indifference to be established.”).

      AFFIRMED.




                                           2                                     14-16094